Citation Nr: 0718660	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  06-00 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD) 
and social phobia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran had active service from July 1966 to June 1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2004 rating decision that denied service 
connection for PTSD.  The veteran filed a notice of 
disagreement (NOD) in June 2005, and the RO issued a 
statement of the case (SOC) in November 2005.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in January 2006.

In June 2006, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

For the reasons expressed below, the Board has expanded the 
matter on appeal (as set forth on the preceding page), and 
this matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action, on his part, is required.


REMAND

The veteran contends that he currently suffers from a 
psychiatric disability as a result of his military service.  

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2006).

Initially, the Board notes that, during the June 2006 Board 
hearing, the veteran and his representative request that the 
veteran's service connection claim be expanded and considered 
as a claim for service connection for an acquired psychiatric 
disability, to include PTSD and social phobia, instead of a 
claim for service connection for PTSD, alone.  This assertion 
appears consistent with the veteran's original claim for 
service connection filed in January 2004.

As the RO has not adjudicated the expanded issue of service 
connection for an acquired psychiatric disability, to include 
PTSD and social phobia, to avoid any prejudice to the 
veteran, a remand of this matter to the RO for consideration 
of the expanded claim, in the first instance, is warranted .  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
also finds that RO development of the expanded claim is 
warranted.  

While service medical records do not document complaints, 
findings, or diagnoses for any psychiatric disability during 
active service, an October 1967 service medical record does 
reflect that the veteran was seen for a psychiatric 
consultation.  The veteran also testified that he had 
problems with drinking during service.

Post service, the veteran was hospitalized at a private 
facility from March 1981 to April 1981 and received diagnoses 
of alcohol abuse, probable psychosis, and paranoid 
schizophrenia.  Additional records from Vet Centers in Long 
Island and Babylon show treatment and evaluation of the 
veteran on isolated occasions from 1984 to 2005 for various 
phobias, low self esteem, alcohol use, and difficulty 
adapting to change.  VA outpatient treatment records dated 
from March 2004 to May 2004 note findings of chronic PTSD and 
psychosis NOS (not otherwise specified).

A June 2004 report VA general medical examiner diagnosed 
anxiety disorder and ordered a referral for a mental health 
examination for further information.  On June 2004 VA 
psychiatric examination, the examiner indicated that, based 
on his examination and review of the claims file, the veteran 
did not indicate symptoms consistent with PTSD that have led 
to social occupational functioning; the examiner specific 
that the veteran did not meet the diagnostic criteria for 
PTSD.  However, the examiner diagnosed social phobia, with 
associated panic attacks and high general levels of anxiety; 
which, as likely as not result in the veteran's unemployment.  
An additional VA outpatient treatment record dated in 
September 2005 shows that the veteran had a negative PTSD 
screening.

Given the veteran's in-service drinking and psychiatric 
consultation, the post-service diagnoses, and the veteran's 
assertions of a nexus between the two, the Board finds that 
medical examination and opinion addressing the relationship, 
if any, between a current acquired psychiatric disorder other 
than PTSD and service would be helpful in resolving the 
claim.  See 38 U.S.C.A. § 5301A; 38 C.F.R. § 3.159.  

Accordingly, the RO should arrange for the veteran to undergo 
VA psychiatric examination, by a physician (M.D.) at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report for any scheduled VA 
examination, without good cause, may well result in denial of 
the claim, as the original claim will be evaluated on the 
basis of the evidence of record.  See 38 C.F.R. § 3.655 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the appellant does 
not report for the scheduled examination, the RO must obtain 
and associate with the claims file a copy of any notice(s) of 
the date and time of the examination sent to him by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further any 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The claims file 
reflects that the veteran has received medical treatment from 
the VA Medical Center (VAMC) in Northport, New York.  
However, as the claims file only includes records from that 
facility dated up to September 2005, any additional records 
from that facility should be obtained.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The RO also should give the veteran opportunity to provide 
information and/or evidence pertinent to the expanded claim 
on appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2006) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should also invite the appellant to submit 
all pertinent evidence in his possession, and ensure that its 
notice to the appellant meets the requirements of the 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) as regards the five elements of a claim for service 
connection-particularly, as regards assignment of disability 
ratings and effective dates-as appropriate.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the expanded claim on 
appeal.




Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the VAMC in 
Northport, New York all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's psychiatric 
disabilities, for the period from 
September 2005 to the present.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should furnish to the veteran 
and his representative a letter requesting 
that the veteran provide information, and, 
if necessary, authorization, to enable it 
to obtain any additional evidence 
pertinent to the claim for service 
connection for psychiatric disability, to 
include PTSD and social phobia.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.  
The RO should ensure that its letter meets 
the requirements of Dingess/Hartman (cited 
to above)-particularly, as regards 
disability ratings and effective dates, as 
appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After associating with the claims file 
all available records and/or responses 
received from each contacted entity, the 
RO should arrange for the veteran to 
undergo VA examination by a psychiatrist 
(M.D.), at an appropriate VA medical 
facility.  The veteran's entire claims 
file, to include a complete copy of this 
REMAND, must be provided to the physician 
designated to examine the veteran, and the 
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies, to include 
psychological testing, if warranted, 
should be accomplished (with all findings 
made available to the examiner, prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.  

The physician should clearly identify all 
current psychiatric disability(ies).  For 
each diagnosed psychiatric disability, the 
physician should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that such disability is the 
medically related to service, to include 
the in-service psychiatric consultation 
and the veteran's assertions of drinking, 
referred to above.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD and social phobia, in light of all 
pertinent evidence and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  See 
38 C.F.R. § 20.1100(b) (2006).



